Citation Nr: 1823222	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  09-32 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased rating for a right knee disability, rated as 30 percent disabling based on instability, and 10 percent disabling based on arthritis with limitation of motion, prior to January 15, 2014.

2.  Entitlement to a rating in excess of 30 percent for status post right total knee replacement since March 1, 2015.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Stepanick, Counsel


INTRODUCTION

The Veteran served on active duty from December 1960 to November 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

Pursuant to the Veteran's request, a hearing before a Veterans Law Judge was scheduled for October 2016.  However, the Veteran failed to appear for the hearing and provided no explanation for his absence.  Thus, his hearing request was deemed withdrawn.  38 C.F.R. §§ 20.702(d); 20.704(d) (2017).

In May 2014, December 2016, and August 2017, the Board remanded the Veteran's claim for increased ratings for his service-connected right knee disability for further evidentiary development.  There has been substantial compliance with the Board's prior remand instructions, and an additional remand is not necessary.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  During a March 2005 VA examination, the Veteran reported that he experienced ongoing pain in his right knee, as well as flare-ups of pain with prolonged standing or walking.  He also reported stiffness and intermittent swelling, and some instability that occurred with walking.  Upon physical examination of the Veteran, the examiner observed right leg extension to 0 degrees and flexion to 120 degrees.  He also reported forward flexion limited to 100 degrees.  The examiner estimated that additional limitation of motion of 20 percent would occur with repetitive movement and during flare-ups of the Veteran's right knee symptomatology.

2.  During an August 2005 VA examination, the Veteran reported experiencing constant right knee pain.  He also reported stiffness and swelling, and noted that his knee could become slightly red and warm.  The Veteran indicated that his knee buckled on him, especially when he was descending stairs, and that flare-ups could occur when he kept his knee extended or attempted to flex his knee to end-range.  He further reported that he experienced flare-ups when using stairs, or when standing, sitting, or walking for too long.  The Veteran denied additional limitation of motion during his flare-ups.  Upon physical examination of the Veteran, the examiner observed passive right leg extension to 0 degrees; active extension to 5 degrees; and extension limited to 5 degrees following repetitive motion.  He observed passive right leg flexion to 112 degrees; active flexion to 90 degrees; and flexion limited to 94 degrees following repetitive motion.

3.  During treatment in August 2006, the Veteran reported that his right knee gave way and caused him to fall.  He also reported symptoms of popping, clicking, and occasional swelling.  The examining clinician reported that the Veteran demonstrated right leg flexion to the point at which his heel was six inches from his buttock and that he lacked 2 degrees of right leg extension.  The clinician also reported moderate anterior cruciate laxity.  He stated that he anticipated the Veteran would continue to have chronic and progressive difficulties with his knee that would cause him to limit periods of prolonged standing and weightbearing activities, twisting and rotating activities, and aerobic exercise.

4.  During a January 2007 VA examination, the Veteran reported that his right knee was constantly painful and that he experienced intermittent swelling and stiffness.  He also reported increased pain with even limited standing or walking and when operating the pedals while driving.  The Veteran further noted that he continued to experience falls in connection with instability in his right knee.  Upon physical examination of the Veteran, the examiner observed right leg extension to 0 degrees and flexion to 120 degrees.  He reported that there was no change after repetitive motion but that the rate of excursion declined, primarily due to pain.  The examiner concluded that the Veteran would be expected to experience additional functional impairment due to the instability he described in his right knee.  He also noted that the Veteran described extension to 10 degrees and flexion to 90 degrees during flare-ups of pain.

5.  During treatment in November 2008, the Veteran continued to report pain, stiffness, and instability in his right knee.  The examining clinician observed right leg extension to 5 degrees and flexion to 120 degrees, and also noted patellofemoral crepitus.

6.  In July 2009 correspondence submitted to VA, the Veteran reported that the instability in his right knee was a daily occurrence and had caused multiple falls and near-falls.  He also described frequent periods of swelling with severe pain that limited his motion and mobility.  He reported that his knee symptoms prevented him from sitting in the same position for an extended period of time or standing or walking for even short periods of time.

7.  During an October 2009 VA examination, the Veteran continued to describe constant right knee pain, as well as instability that caused him to fall.  He reported that use of stairs and prolonged standing or walking caused flare-ups of pain.  Upon physical examination of the Veteran, the examiner observed right leg extension to 5 degrees and flexion to 105 degrees, with pain throughout the range of motion.  Following repetitive motion testing the examiner reported additional limitation of flexion to 90 degrees due to increased pain.

8.  An x-ray study conducted in April 2012 revealed a small effusion in the Veteran's right knee joint in the context of a fall.

9.  During treatment in July 2013, the Veteran continued to describe right knee pain and frequent episodes of giving way.  The examining clinician observed right leg extension to 0 degrees and flexion to 120 degrees, with tenderness at the medial and lateral joint lines, but no warmth or effusion.

10.  The Veteran underwent a right total knee arthroplasty on January 15, 2014.

11.  During a January 2015 VA contract examination conducted in connection with a left knee claim, the Veteran also noted that he underwent a right total knee replacement in January 2014, had a "weakened" right knee, and had to start using a right-handed cane.  Upon physical examination of the Veteran, the examiner observed right leg extension to 15 degrees and flexion to 60 degrees, with no changes following repetitive motion testing.  The examiner observed moderate tenderness or pain on palpation of the lateral and anterior portions of the knee.  Muscle strength was 4/5 in both flexion and extension, and the examiner attributed the reductions in strength entirely to the Veteran's knee disability.  The examiner reported that the Veteran's right knee disability caused functional loss in the form of less movement than normal; weakened movement; pain on movement; and instability of station.  He characterized the residuals associated with the Veteran's right total knee joint replacement as intermediate.

12.  During treatment in November 2015, the Veteran reported that he still felt "off balanced" and noticed a clicking noise in his right knee following his surgery.  He reported that he took Norco after doing yard work due to his knee pain, but that he did not take it on most days.

13.  During treatment in December 2015, the Veteran reported that his right knee would hyperextend unexpectedly.  He reported using a cane to prevent falls associated with his knee giving way.  He also indicated that there might be some weakness in his right leg.  The examining clinician reported that range of motion testing revealed a 5 degree flexion contracture and flexion to 95 degrees.  He asserted that the Veteran did not have hyperextension instability that was related to his right knee disability, and suggested that it was instead caused by spinal-related lower extremity weakness.

14.  During a February 2017 VA contract examination, the Veteran reported difficulty walking and standing for prolonged periods of time as a result of his right knee symptoms.  He also reported constant use of a cane.  Upon physical examination of the Veteran, the examiner observed pain and objective evidence of crepitus, as well as right leg extension to 0 degrees and flexion to 100 degrees.  The examiner characterized the residuals associated with the Veteran's right total knee joint replacement as intermediate.

15.  During a September 2017 VA contract examination, the Veteran reported daily, ongoing chronic right knee pain that was aggravated by cold weather, walking, and prolonged standing.  He reported that his pain was partially relieved by ibuprofen, but that he took Norco to treat the daily flare-ups of increased pain that occurred with walking and standing.  The Veteran also reported that he avoided high-impact activities, hiking, and walking on uneven terrain, and that he used a cane in connection with his symptoms.  Upon physical examination of the Veteran, the examiner observed right leg extension to 10 degrees and flexion to 70 degrees.  He noted that pain was present during the examination, including during passive range of motion and nonweightbearing testing.  Muscle strength was 4/5 in both flexion and extension, and the examiner attributed the reductions in strength entirely to the Veteran's knee disability.  The examiner characterized the residuals associated with the Veteran's right total knee joint replacement as intermediate.


CONCLUSIONS OF LAW

1.  Prior to January 15, 2014, the criteria for a separate disability rating of 20 percent for right knee swelling were met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.20, 4.71a, Diagnostic Code 5258 (2017).

2.  Prior to January 15, 2014, the criteria for a separate disability rating of 10 percent, but no higher, for limitation of extension of the right leg were met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5261 (2017).

3.  Prior to January 15, 2014, the criteria for a rating in excess of 10 percent for limitation of flexion of the right leg were not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5010-5260 (2017).

4.  Prior to January 15, 2014, the criteria for a rating in excess of 30 percent for right knee instability were not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2017).

5.  Since March 1, 2015, the criteria for a 60 percent rating, but no higher, for status post right total knee replacement have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5055 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's service-connected right knee disability is currently rated as 30 percent disabling under Diagnostic Code 5257 (based on severe lateral instability) and as 10 percent disabling under Diagnostic Code 5010-5260 (based on limitation of flexion) prior to January 15, 2014.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5010-5260.  From March 1, 2015, forward (following discontinuance of the temporary total rating that was assigned in connection with the right total knee replacement he underwent on January 15, 2014), it is rated as 30 percent disabling under Diagnostic Code 5055 (the minimum rating assigned following prosthetic replacement of the knee joint).  See 38 C.F.R. § 4.71a, Diagnostic Code 5055.  The Veteran has asserted that he is entitled to higher ratings for his right knee disability during both of those time periods.  Following review of the record, the Board agrees that additional or higher disability ratings are warranted during both periods.

Prior to January 15, 2014

Turning first to the period prior to January 15, 2014, the Board finds that the relevant evidence-detailed in the foregoing findings of fact-supports resolving reasonable doubt in the Veteran's favor and assigning, in addition to the 30 percent and 10 percent ratings already assigned under Diagnostic Codes 5257 and 5010-5260, a 20 percent rating for right knee swelling, as closely analogous to the symptomatology associated with dislocated semilunar cartilage, and a 10 percent rating for limitation of extension of the right leg.  See 38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.20; 38 C.F.R. §4.71a, Diagnostic Codes 5258, 5261 (providing, respectively, a sole, 20 percent rating for frequent episodes of "locking," pain, and effusion into the knee joint; and a 10 percent rating for extension of the leg limited to 10 degrees); see also Lyles v. Shulkin, 29 Vet. App. 107, 116-18 (2017) (explaining that the assignment of multiple ratings for a knee disability, to include under both Diagnostic Code 5257 and Diagnostic Code 5258, is not precluded if distinct and separate manifestations of the disability are being compensated).  

The Board does not, however, find that even higher or additional, separate ratings are warranted at any point during the period prior to January 15, 2014.  38 U.S.C. § 1155; 38 C.F.R. Part 4; Francisco v. Brown, 7 Vet. App. 55 (1994); Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

In that regard, the Veteran is already in receipt of the maximum rating for instability and the highest rating available for meniscus abnormalities during the period prior to January 15, 2014.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5257 and 5258.  Additionally, the medical evidence of record does not document limitation of flexion of the Veteran's right leg during that period that approaches the degree required for a compensable rating, let alone the degree required for ratings higher than the 10 percent rating currently assigned.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (providing that flexion limited to 60 degrees warrants a noncompensable rating; and flexion limited to 45 degrees warrants a 10 percent rating).

Regarding limitation of right leg extension, apart from a VA examiner's March 2005 prediction of an additional, 20 percent limitation of extension during flare-ups and with repetitive motion and the Veteran's January 2007 report of limitation of extension to 10 degrees during flare-ups, his right leg extension was generally limited to no more than 5 degrees prior to January 15, 2014.  The Board acknowledges that the isolated estimate of an additional, 20 percent reduction in right leg extension during flare-ups suggests that a rating higher than the 10 percent rating awarded herein might be appropriate.  However, right leg extension limited to 5 degrees, only, even after repetitive motion, was observed less than six months after the VA examiner predicted that 20 percent decrease, and the Veteran explicitly denied additional limitation of motion during flare-ups at that time.  In any event, after considering all of the relevant evidence of record, including the Veteran's own statements, the Board finds that the limitation of extension associated with his right knee disability most closely approximates the criteria for a 10 percent disability rating (i.e., extension of the leg limited to 10 degrees), but no higher, throughout the period prior to January 15, 2014.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.

In reaching its conclusions regarding the foregoing disability ratings, the Board has considered the Veteran's descriptions, detailed in the foregoing findings of fact, of his right knee symptoms and the functional loss caused by those symptoms.  However, the functional loss associated with the Veteran's symptomatology was considered in awarding 10 percent ratings for limitation of flexion and extension in spite of the fact that limitation of motion of the Veteran's right leg generally exceeded the minimum requirements (flexion to 60 degrees and extension to 10 degrees) for those ratings.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.

The Board has also considered whether additional, separate ratings could be assigned for the Veteran's right knee disability under any other applicable diagnostic codes.  However, the evidence of record does not support awarding separate ratings based on ankylosis, impairment of the tibia and fibula, or genu recurvatum, as those symptoms and conditions were neither objectively documented during examinations and treatment nor described by the Veteran.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262, 5263 (2017).

In short, the overall disability picture created by the Veteran's own descriptions of his right knee symptomatology and the objective medical evidence of record supports awarding the above-described increases during the period prior to his January 15, 2014, total knee joint replacement.  It does not, however, support a finding that even higher ratings than those assigned herein were more closely approximated or that additional, separate ratings are appropriate.  See 38 C.F.R. §§ 4.40, 4.45, 4.71a; DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).



Since March 1, 2015

Turning to the period since March 1, 2015, the Board finds that the relevant evidence supports resolving reasonable doubt in the Veteran's favor and assigning a 60 percent rating for his right knee disability under Diagnostic Code 5055, based on his continued reports of pain, weakness, and instability following his surgery; his documented use of a cane in connection with his right knee symptoms; his report that nonopioid pain medications only partially relieve his chronic pain; VA examiners' reports of weakened muscle strength attributable to his right knee disability; and their characterizations of the overall residuals associated with his total knee joint replacement as intermediate.  See 38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7; 38 C.F.R. §4.71a, Diagnostic Code 5055 (providing that a 60 percent rating is warranted for prosthetic replacement of the knee joint with chronic residuals consisting of severe painful motion or weakness in the affected extremity).

Regarding entitlement to additional ratings or to a higher combined rating based on application of codes other than Diagnostic Code 5055 during the period since March 1, 2015, the "amputation rule" precludes the assignment of such ratings for the Veteran's right knee disability.  That rule, set forth at 38 C.F.R. § 4.68, provides that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  As applicable here, the combined rating for the Veteran's right knee disability is not to exceed the 60 percent evaluations set forth under 38 C.F.R. § 4.71a, Diagnostic Codes 5162, 5163, and 5164 (providing, respectively, for amputation of the thigh at the middle or lower thirds; amputation of the leg with defective stump, thigh amputation recommended; and amputation not improvable by prosthesis controlled by natural knee action), as his right knee disability does not involve the upper third of his right thigh.  38 C.F.R. § 4.68.  In short, the 60 percent rating that is now assigned from March 1, 2015, forward, under 38 C.F.R. § 4.71a, Diagnostic Code 5055, represents the maximum schedular rating assignable during that period.  Accordingly, entitlement to additional ratings or to a higher combined rating for the right knee during the period since March 1, 2015, must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the claim should be denied or the appeal to the Board terminated as a consequence of the absence of legal merit or lack of entitlement under the law).

In reaching all of the foregoing conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, to the extent the Veteran's increased rating claim is being denied, the preponderance of the evidence is against the claim.  As a result, that doctrine cannot be applied to award even higher or additional ratings.  See 38 U.S.C. § 5107(b) (2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

A separate, 20 percent rating for right knee swelling is granted from December 15, 2004, to January 14, 2014.

A separate, 10 percent rating, but no higher, for right knee limitation of extension is granted from December 15, 2004, to January 14, 2014.

Prior to January 15, 2014, a rating in excess of 10 percent for right knee limitation of flexion is denied.

Prior to January 15, 2014, a rating in excess of 30 percent for right knee instability is denied.

Since March 1, 2015, a rating of 60 percent, but no higher, for status post right total knee replacement is granted.



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


